PER CURIAM.
By petition for writ of certiorari we have for review a decision of the District Court of Appeal, Third District. Allstate Insurance Company v. Chastain, Fla.App.1971, 251 So.2d 354.
Our initial consideration of the matter suggested a possible conflict on the same point of law between that decision and the decision of the District Court of Appeal, First District, in Gordon v. Phoenix Insurance Company, Fla.App.1970, 242 So.2d 485, giving us jurisdiction to review the cause under Article V, Section 4(2) of the Florida Constitution. For that reason we granted the petition and heard oral argument. Following argument and upon careful consideration of the briefs and record, however, we conclude no jurisdictional conflict is present. Therefore, the writ is hereby discharged.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, BOYD and DEKLE, JJ., concur.